Exhibit 10.48

Portions of this document marked [*] are requested to be treated confidentially.

EXECUTION COPY

LICENSE AND SUBLICENSE AGREEMENT

 

between    Coronado Biosciences, Inc.    24 New England Executive Park   
Burlington, MA 01803    (hereinafter referred to as “Coronado”) and       OVAMED
GMBH    Kiebitzhörn 31, 22885    Barsbüttel, Germany    (hereinafter referred to
as “Ovamed”)

Coronado and Ovamed are hereinafter also referred to individually as “Party” and
collectively as the “Parties”.

This License and Sublicense Agreement (“Agreement”) is entered into by and
between the Parties as of the Effective Date (as defined herein).

PREAMBLE

 

WHEREAS    Freie Universität Berlin (“FU Berlin”) and Coronado have on the
Effective Date entered into the Research Agreement and the License Agreement
related to the Project (each as defined herein); WHEREAS    FU Berlin and the
Parties have on the Effective Date entered into a letter agreement (the “Letter
Agreement”) amending the Ovamed MTA and providing for certain additional
agreements among the Parties and FU Berlin; and WHEREAS    Coronado wishes to
grant Ovamed the exclusive right, license and/or sublicense to exploit the
Licensed IP (each as defined herein) in the Ovamed Territory on the terms and
conditions set forth in this Agreement;

NOW THEREFORE, in consideration of the premises and the mutual covenants set
forth herein, the Parties hereto agree to the following:



--------------------------------------------------------------------------------

1. ARTICLE 1 - DEFINITIONS

 

1.1. In this Agreement, the following capitalized terms will have the meaning
set forth in this Article 1.1, unless otherwise set forth or defined herein.

 

  1.1.1. “Affiliate(s)” means any corporation, company, partnership, joint
venture or other entity which Controls, is controlled by, or is under common
Control with a Party. “Control” means the ownership of more than fifty percent
(50%) of the issued share capital or the legal power to direct or cause the
direction of the general management and policies of a Party.

 

  1.1.2. “Annual Net Sales” means, as applicable, Net Sales in the Ovamed
Territory or Net Sales (as defined in the License Agreement) in the Coronado
Territory, in each case for a particular Royalty Year.

 

  1.1.3. “Committee” shall have the definition set forth in Article 6.4.

 

  1.1.4. “Coronado Intellectual Property” means any intellectual property,
including Patents and Know-How, that is or becomes during the Performance Period
owned or controlled by Coronado or its Affiliates and relates to the Project,
the Research Agreement or any Licensed Product, including Coronado’s right,
title and interest in any Project Results and/or Joint Patents that for any
reason, do not become or remain during the Performance Period or under the
License Agreement, jointly owned by FU Berlin and Coronado.

 

  1.1.5. “Coronado Territory” means North America, South America and Japan, and
such other countries or jurisdictions as may be agreed to from time to time
between Coronado and Ovamed in writing.

 

  1.1.6. “Effective Date” means the commencement date of this Agreement which is
the date of the last signature hereto.

 

  1.1.7. “FU Berlin Background Know-How” means the Know-How that has been
created by, is owned or controlled by or has been reduced to practice by FU
Berlin or FU Berlin Personnel related to the project “Functional
characterization of T. suis larval products in mice” prior to the Effective
Date, whether or not patentable, as summarized on Schedule 1.1.4 to the License
Agreement.

 

  1.1.8. “FU Berlin Intellectual Property” means any intellectual property,
including Patents and Know-How, that (a) is included in or covers FU Berlin
Background Know-How, or (b) becomes during the Term owned or controlled by FU
Berlin or its Affiliates and relates to the Project, the Research Agreement or
any Licensed Product, including FU Berlin’s right, title and interest in any
Project Results and/or Joint Patents that for any reason, do not become or
remain during the Term jointly-owned by FU Berlin and Coronado.

 

  1.1.9. “Issued Patent Claim” means a claim of any granted Patent that has not:
(i) lapsed, expired or been withdrawn, canceled, abandoned or admitted to be
invalid or unenforceable through reissue, disclaimer or otherwise; (ii) been
finally rejected or held invalid by a final decision of a Patent Authority from
which no appeal has been or can be taken; or (iii) been held invalid or
unenforceable in an unappealable decision of a court or competent body having
jurisdiction (including a decision which was appealable, but which was not
timely appealed).

 

2/20



--------------------------------------------------------------------------------

  1.1.10. “Joint Intellectual Property” means all Project Results and Joint
Patents, including all rights, title and interest thereon and any Inventions
relating thereto or claimed therein.

 

  1.1.11. “Joint Patent” means any and all Patents that embody, disclose or
claim an invention or discovery (an “Invention”) first made, conceived, created
and/or reduced to practice solely or jointly by one or more employees and/or
agents (including professors, students and/or any other Project staff) of FU
Berlin (“FU Berlin Personnel”) or jointly by FU Berlin Personnel and one or more
employees of Coronado in the course of or in furtherance of conducting or
performing the Project or pursuant to the Research Agreement.

 

  1.1.12. “Know-How” means results, data, ideas, concepts, discoveries,
Inventions (whether patentable or not) developments, methods, processes and
trade secrets, techniques, methodologies, modifications, innovations,
improvements, enhancements, design and design concepts, formulations, biological
samples, tissues, animals, organisms, compounds, intermediates, and all other
tangible and intangible materials and information.

 

  1.1.13. “License Agreement” means the Joint Ownership and Exclusive License
Agreement entered into as of the Effective Date by and between FU Berlin and
Coronado, as may be amended in accordance with the terms thereof and hereof.

 

  1.1.14. “Licensed IP” means, collectively, FU Berlin Intellectual Property and
Coronado Intellectual Property.

 

  1.1.15. “Licensed Product” means a pharmaceutical or biologic product in final
form, the use or sale of which in a particular country would, in the absence of
the rights and licenses granted hereunder, infringe an Issued Patent Claim of a
Joint Patent or Patent included in Licensed IP in such country.

 

  1.1.16. “Net Sales” means the actual gross amount invoiced for sales of
Licensed Products in the Ovamed Territory, less the sum of the following:
(a) quantity or other trade discounts; (b) sales, excise, VAT, custom or tariff
duties and/or taxes; (c) amounts allowed or credited on returns or rejections
(including as a result of recalls, market withdrawals or other corrective
actions), and retroactive price reductions or allowances; (e) outbound
transportation prepaid or allowed, packaging and freight charges and
transportation insurance; (f) rebates or similar payments paid in connection
with sales of Licensed Product to any governmental or regulatory authority in
the Ovamed Territory, patient discount programs, administrative fees and
chargebacks or similar price concessions, and sales commissions; and
(g) allowances for bad debt. Net Sales does not include sales of Licensed
Product solely for non-profit research or clinical testing or for indigent or
similar public support or compassionate use programs. A Licensed Product shall
be considered “sold” only when billed or invoiced.

 

  1.1.17. “Ovamed MTA” means the Material Transfer Agreement by and between
Ovamed and FU Berlin, together with and as amended as of the Effective Date by
the Letter Agreement by and among the Parties and FU Berlin, each attached
hereto as Appendix 1.1.17.

 

  1.1.18. “Ovamed Territory” means all countries outside the Coronado Territory.

 

3/20



--------------------------------------------------------------------------------

  1.1.19. “Patent(s)” means any patents, patent applications (including
provisional applications), certificates of invention, or applications for
certificates of invention and any supplementary protection certificates,
together with any extensions, registrations, confirmations, patents of addition,
reissues, substitutions, divisions, continuations or continuations-in-part,
reexaminations or renewals thereof or thereto.

 

  1.1.20. “Performance Period” means the period for performing the Project,
which shall commence on the Effective Date and expire, unless earlier terminated
as set forth in the Research Agreement, four (4) years thereafter.

 

  1.1.21. “Project” means the research project as described in Appendix B
attached to the Research Agreement entitled “Functional characterization of
secretory T. suis larval products in mice”.

 

  1.1.22. “Project Results” means any and all Know-How in any form that is
(a) conceived, developed or otherwise generated by or on behalf of FU Berlin or
Coronado in the course of performing the Project or pursuant to the Research
Agreement; or (b) generated within (6) months after the expiration or
termination of the Performance Period from an analysis of the data generated in
the performance of the Project.

 

  1.1.23. “Qualified Pharmaceutical Company” means a company that, at the time
Ovamed provides notice to Coronado of a proposed sublicense or assignment, as
applicable, to such company, is actively engaged in the marketing of
pharmaceutical products in those countries of the Ovamed Territory where such
assignment or sublicense is proposed and has the internal capability to achieve
substantial market penetration and optimize sales of Licensed Product in such
countries, taking into account the stage of development and market potential of
Licensed Product as well as other relevant factors at that time.

 

  1.1.24. “Regulatory Approval” means all approvals (including pricing and
reimbursement approvals required for marketing authorization), product and/or
establishment licenses, registrations or authorizations of all regional,
federal, state or local regulatory agencies, departments, bureaus or other
governmental entities, necessary for the manufacture, use, storage, import,
export, transport and sale of a Licensed Product in a regulatory jurisdiction.

 

  1.1.25. “Research Agreement” means the Research Agreement entered into as of
the Effective Date by and between FU Berlin and Coronado, as may be amended in
accordance with the terms thereof.

 

  1.1.26. “Royalty Term” means, with respect to a Licensed Product in each
country in the Ovamed Territory, the period commencing on the date of first
commercial sale of such Licensed Product in the applicable country and expiring
on the expiration or invalidation of the last Issued Patent Claim covering such
Licensed Product in the applicable country in the Ovamed Territory.

 

  1.1.27. “Royalty True-Up” and “Royalty True-Up Year” have the respective
meanings set forth in Article 5.3.3.

 

  1.1.28.

“Royalty Year” means (a) for the year in which the first commercial sale of
Licensed Product occurs, the twelve (12) month

 

4/20



--------------------------------------------------------------------------------

  period commencing on the first day of the calendar quarter in which such first
commercial sale occurs and expiring on the last day of the twelfth (12th) month
following such first day; and (b) for each subsequent year, each successive
twelve (12) month period.

 

  1.1.29. “Territory” means worldwide.

 

  1.1.30. “Territory Net Sales” means the sum of Net Sales in the Ovamed
Territory and Net Sales (as defined in the License Agreement) in the Coronado
Territory.

 

  1.1.31. “TSO” means Trichuris suis ova, incorporated into any formulation or
delivery system.

2. ARTICLE 2 - PATENT PROSECUTION, MAINTENANCE AND ENFORCEMENT

 

2.1. Coronado or its designees will have the first right and responsibility for
preparation, filing, prosecution and maintenance and protection (including
handling of oppositions, re-examinations and interferences) of any Joint Patent
or other Patent included in or, if filed in the Ovamed Territory, would be
included in the Licensed IP. Ovamed shall reimburse Coronado or any such
designee for reasonable direct fees and expenses paid by Coronado or such
designee to third parties, including attorneys and patent offices, that are
identifiable and incurred for the filing, prosecution, and maintenance of such
Patents in the Ovamed Territory in accordance with the terms of this Agreement.

 

2.2. If Coronado or its designees decide not to file any such Patent or to
discontinue prosecution or maintenance of any such Patent in a particular
country or jurisdiction in the Ovamed Territory, it shall advise Ovamed of such
decision and Ovamed shall then have the right, but not the obligation, in that
case take over the filing, prosecution and maintenance of such Patent in such
country or jurisdiction in the Ovamed Territory at its own expense.

 

2.3. Coronado will inform Ovamed at least 90 days after Coronado receives a
written notice of invention or invention disclosure if a patent application will
be filed. Coronado acknowledges and agrees that in the event of any patentable
Inventions it would expect to file patent applications on such patentable
Invention in at least one jurisdiction in Europe. Ovamed will cooperate with and
provide assistance to Coronado including by executing or causing to be executed
on a timely basis all documents, and performing all acts reasonably necessary,
for Coronado to prepare, file and prosecute such patent applications and
maintain, protect, defend and enforce such Patents in the Ovamed Territory.

 

2.4.

A Party having the right to prosecute and maintain Patents in the Ovamed
Territory (including if such Party is Coronado, Patents filed in the Coronado
Territory which may later on be filed also within the Ovamed Territory under the
rules of claiming priority from the first filing) is referred to herein as the
“Prosecuting Party”. The Prosecuting Party agrees to keep the other Party
informed of the course of patent prosecution or other proceedings, including by
providing such other Party with a draft patent application for review
sufficiently in advance of the planned filing date in order for the other Party
to have the opportunity to comment thereon, and shall take such comments into
consideration in the application filed. If the Prosecuting Party is Coronado,
and Ovamed reasonably disagrees with a prosecution decision made by Coronado on

 

5/20



--------------------------------------------------------------------------------

  filing, prosecution, maintenance or protection (including handling of
oppositions, re-examinations and interferences), the Parties shall use good
faith efforts to allocate between them that portion of the otherwise
reimbursable Patent costs that are identifiable and incurred for the disputed
portion of the filing, prosecution, maintenance or protection, thereof. The
Prosecuting Party shall promptly furnish the other Party with copies of office
actions and communications received by the Prosecuting Party from, and
communications sent by the Prosecuting Party to, the patent offices concerning
such Patents and shall take each other Party’s comments and suggestions into
consideration when framing responses and submissions to such patent offices. The
Prosecuting Party shall timely inform the other Party of any Patent issuing or
granting from a patent application filed hereunder.

 

2.5. Each Party shall inform the other Party promptly if it becomes aware of any
infringement or potential infringement of any Licensed IP in the Ovamed
Territory. Ovamed shall have the unilateral right, but not the obligation, to
take legal or other action against any third party to enforce and defend such
Licensed IP in the Ovamed Territory at its sole discretion and expense. If
Ovamed does not bring such an action or proceeding within sixty (60) days of
being notified of such infringement, then Coronado shall have the right, but not
the obligation, to bring such action. Any damages or other monetary awards or
amounts recovered from settlement or judgment from such an action or proceeding
shall be allocated first to reimburse the Party bringing such action for the
reasonable out-of pocket costs and expenses of the action or proceeding incurred
by such Party, with the remainder to be shared equally between the Parties.

 

2.6. If any warning letter or other notice of infringement is received by a
Party, or legal action is brought against a Party, alleging infringement of
third party rights in the manufacture, use or sale of any Licensed Product or
use of any Joint Patents or Patents included in Licensed IP in the Ovamed
Territory, that Party shall promptly inform the other Party and the Parties
shall discuss how to respond. Ovamed shall have the initial right but not the
obligation to defend such action and shall have the right but not the obligation
to settle with such third party at its own expense, provided that Ovamed does
not concede invalidity, non-infringement or unenforceability of any of the Joint
Patents or Patents included in Licensed IP without first consulting with
Coronado.

 

2.7. If either Party is unable to initiate, prosecute, or defend any actions
referred to in this Article 2 solely in its own name, the other Party will join
such action voluntarily and will execute on a timely basis all documents
necessary for the first Party to prosecute, defend and maintain such action.

 

2.8. The Parties shall cooperate with each other in obtaining patent term
extensions or restorations or supplemental protection certificates or their
equivalents in any country in the Ovamed Territory where applicable. If
elections with respect to obtaining such extension or supplemental protection
certificates are to be made, Ovamed shall have the right but not the obligation
to make the election in the Ovamed Territory.

 

2.9.

Ovamed shall not (a) sell, transfer, assign, encumber or otherwise dispose of or
grant any third party any rights or licenses in or to, any of Ovamed’s right,
title and interest in or to any Joint Patent, or (b) take any

 

6/20



--------------------------------------------------------------------------------

  other action or enter into any agreement or arrangement with any third party
with respect to any Joint Patent that is inconsistent or in conflict with the
overall intents and purposes of the Parties under this Agreement.

3. ARTICLE 3 - EXCLUSIVE LICENSE AND SUBLICENSE

 

3.1. In consideration of the commitments and undertakings of Ovamed under this
Agreement, Coronado hereby grants to Ovamed in the Ovamed Territory an exclusive
(a) license to practice under Coronado’s interest in Licensed IP, and
(b) sublicense to practice under Licensed IP licensed to Coronado, with the
right to sublicense in accordance with Article 3.2 hereof; in each case to
develop, make, have made, use, import, export, market, offer for sale and sell
Licensed Product only in and for the Ovamed Territory; provided, however, that
Coronado shall retain such rights in and for the Ovamed Territory as are
reasonably necessary for it to exercise its rights and perform its obligations
as set forth in this Agreement, the License Agreement and the Research
Agreement.

 

3.2. Ovamed shall have the right to grant sublicenses of any of the rights
granted to Ovamed under Article 3.1 to Affiliates or any third party; provided,
however, that (a) any sublicensee is bound by all of the terms and conditions of
this Agreement that protect or benefit Coronado’s rights and interests,
including under the License Agreement and the Research Agreement; (b) Ovamed
shall remain responsible for the performance by the sublicensee of such
obligations; and (c) Ovamed obtains the prior written consent of Coronado to the
sublicense and the sublicensee, which consent shall not be unreasonably withheld
nor delayed, provided, however, that Coronado shall not withhold nor delay its
consent in the event Ovamed seeks to sublicense to a Qualified Pharmaceutical
Company. Ovamed shall provide prior written notice to Coronado of its intention
to sublicense any such rights and, if requested by Coronado, shall engage in
good faith discussions with Coronado with respect to a potential sublicense of
such rights to Coronado.

 

3.3. Ovamed acknowledges that it is a sublicensee under the License Agreement
and that notwithstanding anything to the contrary in this Agreement, the rights
and licenses granted by Coronado to Ovamed hereunder are subject to the terms,
conditions and provisions of the License Agreement and the Research Agreement,
such that Ovamed shall be subject to any restrictions or limitations on the
rights granted to Coronado under such agreements. In particular, Ovamed
acknowledges and agrees that FU Berlin retains the non-exclusive and
non-transferable right to use the Licensed IP solely for its own internal
non-commercial, academic, research and teaching purposes under the terms and
conditions of the License Agreement. Notwithstanding the foregoing, Coronado
shall not enter, without Ovamed’s prior written consent, into any amendment to
the License Agreement and/or Research Agreement which reduces the scope of the
license and sub-license rights granted to Ovamed hereunder.

 

3.4.

All rights not granted herein are reserved and retained by Coronado. Nothing in
this Agreement shall be deemed to constitute the grant of any license or other
right in either Party, to or in respect of any product, Patent, trademark,
confidential information, trade secret or other data or any other intellectual
property of the other Party, except as expressly set forth herein. Without
limiting the foregoing, no licenses are granted by

 

7/20



--------------------------------------------------------------------------------

  Coronado to Ovamed other than with respect to Licensed Product in the Ovamed
Territory as expressly set forth in Article 3.1 hereof.

4. ARTICLE 4 - PROVISIONS RELATING TO OVAMED MTA

 

4.1. The Parties acknowledge and agree that in accordance with the terms of the
Ovamed MTA, (a) FU Berlin’s rights, title and interest in Joint Patents in the
Ovamed Territory are subject to Ovamed’s 10% interest therein, and (b) Ovamed
has no right, title or interest in any Joint Intellectual Property (i) in the
Coronado Territory, or (ii) in the Ovamed Territory except for its 10% interest
in FU Berlin’s interest in Joint Patents in the Ovamed Territory as set forth in
the preceding clause (a), and the licenses and sublicenses in the Ovamed
Territory granted by Coronado to Ovamed pursuant to Article 3.1 hereof.

 

4.2. Ovamed shall continue to supply FU Berlin with TSO free of charge as
reasonably requested by FU Berlin from time to time during the Performance
Period and necessary for FU Berlin to perform the Project.

5. ARTICLE 5 - PAYMENTS AND REPORTS

 

5.1. Patent Costs. Each Party will pay patent costs as set forth in Article 2.

 

5.2. Milestone Payments. Ovamed will pay Coronado the following non-creditable
and non-refundable milestone payments, contingent upon occurrence of the
specified event with respect to a Licensed Product, with each milestone payment
to be made (a) for each of the first two (2) Licensed Products, (b) no more than
once with respect to the achievement of the applicable milestone event for the
first two (2) Licensed Products, and (c) within 45 days after the applicable
milestone event is achieved:

 

  •  

25.000 EURO upon the grant of a Joint Patent in Europe (or any of Germany,
France, United Kingdom, Italy or Spain), which includes at least one Issued
Patent Claim covering a composition or its use, which includes one or more
substances that are secreted or excreted by T. suis larvae and which have been
shown by functional characterization as having immunomodulatory properties in
vivo in mice along the lines observed in human subjects after oral
administration of TSO; and

 

  •  

1.000.000 EURO upon first Regulatory Approval of a Licensed Product in Europe
(including obtaining approvals to market in at least Germany, France, United
Kingdom, Italy and Spain).

 

5.3. Royalties on Net Sales

 

  5.3.1. Ovamed acknowledges that pursuant to the License Agreement, Coronado
has agreed to pay FU Berlin royalties on Territory Net Sales in each Royalty
Year (“Annual Territory Net Sales”) at the following rates during the Royalty
Term:

 

8/20



--------------------------------------------------------------------------------

For Portion of Annual Territory Net

Sales in the Territory:

     Royalty Rate    Less than US$500,000,000      1 % 

Greater than or equal to US$500,000,000 and less than US$1,000,000,000

     1.5 % 

Greater than or equal to US$1,000,000,000 and less than US$2,000,000,000

     2 % 

Greater than or equal to US$2,000,000,000

     2.5 % 

For example, if Annual Territory Net Sales in a Royalty Year are
US$1,800,000,000, the royalties payable to FU Berlin under the License Agreement
for such Royalty Year would total US$28,500,000, calculated as follows: 1% of
first US$500,000,000 (or US$5,000,000) plus 1.5% of next US$500,000,000 (or
US$7,500,000) plus 2% of next US$800,000,000 (or US$16,000,000).

 

  5.3.2. For each calendar quarter of a Royalty Year, Ovamed shall pay Coronado
royalties on Annual Net Sales in the Ovamed Territory at the same royalty rates
as set forth in Article 5.3.1; provided, however, that if a Royalty Year is a
Royalty True-up Year, Ovamed shall pay Coronado for such Royalty Year additional
royalties in an amount calculated by implementing the Royalty True-Up.

 

  5.3.3. The Parties acknowledge and agree that because of the tiered royalty
rates, it is possible that Annual Territory Net Sales in a Royalty Year (a
“Royalty True-Up Year”) may trigger a higher overall royalty rate and/or
additional royalties payable to FU Berlin under the License Agreement than would
otherwise have been achieved based solely on either Party’s Annual Net Sales in
its respective territory. Accordingly, within the first 12 months after
establishing the Committee, the Parties shall use good faith efforts to reach
mutually acceptable agreement on a formula, mechanism and procedure to address
and allocate between the Parties the responsibility for payment of any such
additional royalties for a Royalty True-up Year (the “Royalty True-Up”),
provided, however, that the underlying principle of the Royalty True-Up shall be
that as between the Parties, for a Royalty True-Up Year, each Party shall be
responsible for the same percentage of additional royalties payable under the
License Agreement as Annual Net Sales in such Party’s territory bear to Annual
Territory Net Sales.

 

  5.3.4. No multiple royalties shall be payable if a Licensed Product shall be
covered by more than one Issued Patent Claim of a Patent.

 

5.4. Reports and Payments.

 

  5.4.1. Within thirty (30) days after the end of each calendar quarter during
the Royalty Term, starting with the first calendar quarter in which the first
commercial sale of a Licensed Product in the Ovamed Territory occurs, Ovamed
shall deliver to Coronado a written report showing (a) gross sales and Net Sales
in the Ovamed Territory during

 

9/20



--------------------------------------------------------------------------------

  such calendar quarter (including a detailing of all deductions taken in the
calculation of Net Sales) in each country’s currency, (b) the applicable
exchange rate to convert from each country’s currency to United States Dollars,
and (c) the formula used in the calculation of the royalties owed thereon and
the amount of royalties payable to Coronado for such calendar quarter in
accordance with Article 5.3. Each such report shall be accompanied by payment of
the royalties due for such calendar quarter.

 

  5.4.2. Within ten (10) days after Coronado’s receipt of such report for the
fourth calendar quarter of a Royalty Year, Coronado shall deliver to Ovamed a
report (the “True-up Report”) showing (a) the actual Royalty Rates payable to FU
Berlin under the License Agreement for such Royalty Year based on Annual
Territory Net Sales for such Royalty Year, and (b) if such Royalty Year is a
Royalty True-up Year, the amount of additional royalties payable by Ovamed in
accordance with the Royalty True-Up. If the True-Up Report indicates that
additional royalties are payable by Ovamed with respect to such Royalty Year,
Ovamed shall pay Coronado such additional royalties within fifteen (15) days
after Ovamed’s receipt of the True-up Report. Ovamed shall keep complete and
accurate records in sufficient detail to enable the payable hereunder to be
determined.

 

5.5. Tax Withholding. If laws, rules or regulations require withholding of
income taxes or other taxes imposed upon payments set forth in this Article 5,
Coronado shall provide Ovamed, prior to any such payment, annually or more
frequently if required, with all forms or documentation required by any
applicable taxation laws, treaties or agreements to such withholding or as
necessary to claim a benefit thereunder and Ovamed shall make such withholding
payments as required and subtract such withholding payments from the payments
set forth in this Article 5. Ovamed shall submit appropriate proof to Coronado
of payment of the withholding taxes within a reasonable period of time. Coronado
will reasonably cooperate with Ovamed to ensure that any withholding taxes
imposed are reduced as far as possible under the provisions of the current or
any future taxation treaties or agreements between foreign countries.

 

5.6. Currency Conversion. All payments to Coronado under this Agreement shall be
made in United States dollars unless Coronado notifies Ovamed at least five
(5) business days before such payment is due that payments should be made in
Euros. In the event a currency conversion is required, (a) then royalties shall
be based on Net Sales first calculated in the currency in which sales took place
and each of such amounts shall then be converted to United States Dollars, and
(b) such conversion shall be made by using the exchange rate prevailing at
Citibank, N.A. in New York, New York on the last business day of the calendar
quarterly reporting period to which such payments relate. If at any time legal
restrictions prevent the prompt remittance of part or all of the royalties with
respect to Net Sales in any country, payment shall be made through such lawful
means or methods as Coronado may reasonably determine.

 

10/20



--------------------------------------------------------------------------------

5.7. Records. Each Party will maintain complete and accurate records which are
relevant to Net Sales under this Agreement, and, upon the written request of the
other Party, such records shall be open during reasonable business hours for a
period of three (3) years from creation of such records for examination, but not
more often than once each year, by an independent certified public accountant
selected by the requesting Party to verify the accuracy of the reports under
this Article 5. The cost of the services of such public accountant shall be born
by the requesting Party unless the audit establishes a material infringement of
the other Party’s obligations under this Agreement.

6. ARTICLE 6 - EXCHANGE OF INFORMATION, DEVELOPMENT AND COMMERCIALIZION

 

6.1. Each Party shall promptly disclose to the other Party in writing on an
ongoing basis any Inventions, Know-How, developments or improvements owned or
controlled by it and relating to the Licensed IP or Licensed Product. In case
Coronado or Ovamed during the term of this Agreement own or control any
intellectual property rights in such Inventions, Know-How, developments or
improvements relating to the Licensed IP or Licensed Product which do not fall
under the definition of “Licensed IP” (“Additional IP”), then each of them, if
requested by the other Party, shall engage in good faith discussions between the
Parties with respect to the grant of an exclusive license in the Ovamed
Territory or the Coronado Territory, as applicable, under such Additional IP to
develop, make, have made, use, import, export, market, offer for sale and sell
Licensed Product, on commercially reasonable terms and conditions as are
customary in the pharmaceutical industry as applicable to the stage of
development and/or commercialization of Licensed Product at such time.

 

6.2. Coronado shall promptly forward true and complete copies of all progress
reports received from FU Berlin pursuant to Article 4 of the Research Agreement;
upon reasonable request of Ovamed, Ovamed shall be entitled to participate (with
listening rights only) at its own expense in meetings and telephone conferences
held pursuant to Article 4.2 of the Research Agreement, provided, however, that
any information received by Ovamed in such meetings, telephone conferences or
reports shall be deemed Coronado Confidential Information. Coronado shall inform
Ovamed about any such meeting scheduled as soon as practicable after the
scheduling thereof about when and where such meeting will be held.

 

6.3. Except as specifically set forth herein, as between the Parties, each Party
shall (a) be responsible for development and commercialization of Licensed
Product in its respective territory, and (b) own, control and have financial
responsibility for the preparation and filing of all regulatory applications
required to obtain Regulatory Approval to develop, sell and use Licensed Product
in its respective territory.

 

6.4. Prior to commencing clinical development of a Licensed Product, the Parties
shall establish a joint steering or development committee to function as a forum
for the Parties to inform and consult with one another concerning the clinical
development of Licensed Products (the “Committee”).

 

11/20



--------------------------------------------------------------------------------

6.5. The Parties shall exchange with each other all relevant information that
relates to the safety of Licensed Product, including all adverse drug experience
reports, and shall agree on operating procedures for the exchange of safety
information sufficient to enable each Party to comply with its reporting
obligations to regulatory authorities in its respective territory. Each Party
shall have the right to reference or use in any regulatory filing any safety
information relating to Licensed Product provided to it by the other Party.

7. ARTICLE 7 - REPRESENTATIONS AND WARRANTIES; LIMITATION OF LIABILITY

 

7.1. Each Party represents and warrants to the other Party that:

 

  7.1.1. it has the legal right, title, authority and power to enter into this
Agreement and to perform its obligations hereunder and thereunder;

 

  7.1.2. it has taken all necessary action to authorize the execution, delivery
and performance of this Agreement

 

  7.1.3. the performance of its obligations under this Agreement will not
conflict with or result in the breach of any agreements, contracts or other
arrangements to which it is a Party.

 

7.2. Coronado hereby represents and warrants to Ovamed that as of the Effective
Date the Research Agreement and the License Agreement are in full force and
effect in accordance with their terms and there have been no amendments nor side
letters or other agreements thereto by and between Coronado and FU Berlin
(except for the Letter Agreement mentioned in the preamble of this Agreement)
that have not been provided to Ovamed; neither Coronado nor, to Coronado’s
knowledge without any inquiry, FU Berlin are in breach or violation of the
Research Agreement and/or the License Agreement.

 

7.3. LIMITATION OF LIABILITY.     EXCEPT AS OTHERWISE SET FORTH HEREIN, NO PARTY
SHALL BE LIABLE TO ANY OTHER PARTY FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL OR
INDIRECT DAMAGES ARISING OUT OF THIS AGREEMENT, HOWEVER CAUSED, UNDER ANY THEORY
OF LIABILITY. This limitation of liability shall not apply to the extent that
any such liability is the result of intentional acts or omissions by, or
accountable to, any Party.

8. ARTICLE 8 - CONFIDENTIALITY

 

8.1.

Except to the extent permitted under this Agreement, the License Agreement or
the Research Agreement, or with the consent of the disclosing Party, the Parties
agree that the receiving Party shall hold in confidence any confidential or
information or materials furnished to it and owned or controlled by the
disclosing Party pursuant to this Agreement, including but not limited to any
Inventions, Know-How, Patents, business

 

12/20



--------------------------------------------------------------------------------

  plans, or financial information (collectively, “Confidential Information”),
shall not use any Confidential Information for any purpose other than in
connection with the execution and performance of its rights, obligations or
responsibilities according to this Agreement, and shall not publish or otherwise
disclose or use the Confidential Information for any purpose, except to the
extent that it can be established by the receiving Party that such Confidential
Information:

 

  8.1.1. is lawfully in the possession of the receiving Party prior to receiving
the information from the disclosing Party under this Agreement, as evidenced by
receiving Party’s contemporaneous written records;

 

  8.1.2. is in the public domain or is evidently not of proprietary or
confidential nature at the time of the disclosure or becomes part of the public
domain other than by a breach of this Agreement;

 

  8.1.3. is independently developed by the receiving Party without any breach of
the terms of this Agreement as evidenced by receiving Party’s contemporaneous
written records;

 

  8.1.4. is obtained in good faith from a third party not in privity with any of
the Parties hereto, and provided said third party is not under any obligation of
confidentiality; or

 

  8.1.5. is ordered by a court of competent jurisdiction or is otherwise
required by law to be disclosed by the receiving Party, and in such event, the
receiving Party shall use reasonable efforts to obtain assurances that
confidential treatment will be accorded to such Confidential Information in such
case.

 

8.2. Notwithstanding the foregoing the receiving Party may use and disclose
Confidential Information (a) in filing or prosecuting Patents, conducting
clinical trials evaluating a Licensed Product, or seeking Regulatory Approvals,
in accordance with the receiving Party’s rights and obligations under this
Agreement, the License Agreement and the Research Agreement, as applicable, or
complying with applicable laws or governmental regulations, (b) in granting
sub-licenses to third parties as permitted hereunder, provided any such
sublicensees are bound by confidentiality terms similar to those contained in
this Agreement, and (c) to its officers, employees, agents and consultants who
are bound by confidentiality terms similar to those contained in this Agreement
but only to the extent required for the execution or performance of its rights,
obligations or responsibilities according to this Agreement, the License
Agreement or the Research Agreement, as applicable.

9. ARTICLE 9 - MISCELLANEOUS

 

9.1. Independent Contractor. All work performed by either Party or any of its
employees or agents pursuant to the terms of this Agreement will be performed
solely as an independent contractor, and the relationship between the Parties
shall not constitute a partnership, joint venture or agency. Neither Party is
authorised or empowered to act as an agent for the other for any purpose or make
any statements, representations or commitments of any kind, or to take any
action, which shall be binding on the other Party.

 

9.2.

Entire Agreement; Incorporation by Reference. This Agreement and the Letter
Agreement constitute the entire agreement between the Parties

 

13/20



--------------------------------------------------------------------------------

  with respect to the subject matter hereof, and supersede any and all oral or
written communications, understandings or term sheets relating thereto.

 

9.3. Disclosure of Agreement. It is understood and agreed by Ovamed that
Coronado may make disclosure of this Agreement and the terms hereof and thereof
(a) in any filings required by the Securities and Exchange Commission (“SEC”),
other governmental authority or securities exchange, and may file this Agreement
as exhibits to any filing with the SEC, other governmental authority or
securities exchange, and (b) in press releases or other public announcements as
required by applicable laws. Coronado shall provide Ovamed with notice of the
initial such disclosure. Except as required by law, Ovamed shall not make any
public announcement or other disclosure to a third party concerning the
existence of or terms of this Agreement or with respect to the Project or
Licensed Product without the prior written consent of Coronado.

 

9.4. Amendments. No amendments or additions to this Agreement (including to this
Article 9.4) will be binding on the Parties unless made in writing and signed by
a duly authorised representative of each Party.

 

9.5. Assignment. This Agreement may not be assigned or otherwise transferred,
nor may any right or obligation hereunder be assigned or transferred by either
Party, without the prior written consent of the other Party, which consent shall
not be unreasonably withheld nor delayed except that (a) without such consent of
Ovamed, Coronado may assign or transfer this Agreement (or any part hereof) to
an Affiliate or in connection with the transfer or sale of its business or all
or substantially all of its assets related to TSO or Licensed Product or in the
event of a merger, consolidation, change in control or similar corporate
transaction (a “Corporate Transaction”), and (b) Coronado shall not withhold nor
delay its consent in the event Ovamed seeks to assign or transfer this Agreement
(or any part hereof) to a Qualified Pharmaceutical Company in connection with a
Corporate Transaction. In connection with the foregoing, the Party proposing
such assignment shall provide notice to the other Party of any such assignment.
Any permitted assignee shall assume all obligations of its assignor under this
Agreement.

 

9.6. Costs. Each Party will bear its respective costs and expenses, including
but not limited to all fees and expenses of accountants, counsel and other
external advisors, incurred in connection with negotiations, execution and
performance of this Agreement and any ancillary agreements between the Parties,
including, without limitation, the fees and expenses of its respective advisors.

 

9.7. Force Majeure. Neither Party shall be held liable or responsible to the
other Party nor be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of the Agreement during
the period of time when such failure or delay is caused by or results from
causes beyond the reasonable control of the affected Party including, but not
limited to, fire, flood, embargo, war, acts of war (whether war be declared or
not), terrorism, insurrection, riot, civil commotion, strike, lockout or other
labor disturbance, factory shutdowns, failure of public utilities or common
carriers, act of God or act, omission or delay in acting by any governmental
authority or the other Party. The affected Party shall notify the other Party of
such force majeure circumstances as soon as reasonably practicable.

 

14/20



--------------------------------------------------------------------------------

9.8. Severability. If, under applicable law, any provision of this Agreement is
invalid or unenforceable, or otherwise directly or indirectly affects the
validity of any other material provision(s) of this Agreement, the Parties
mutually agree that this Agreement shall endure except for such provision. The
Parties shall consult and use their best efforts to agree upon a valid and
enforceable provision that shall be a reasonable substitute for such invalid
and/or unenforceable provision provision in light of the overall intent and
purposes of this Agreement.

 

9.9. No Third Party Beneficiaries. No provision of this Agreement is intended to
confer any rights, benefits, remedies, obligations or liabilities hereunder upon
any party other than the Parties and their respective successors and assigns.

 

9.10. Counterparts; Signatures. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but each of which together shall
constitute one and the same instrument. Signatures to this Agreement transmitted
by fax, by email in “portable document format” (“.pdf”) or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of this Agreement shall have the same effect as physical delivery of
the paper document bearing an original signature.

10. ARTICLE 10 - NOTICES

 

10.1. Any notice, report, request, approval, consent or other communication
required or permitted to be given under this Agreement will be in writing and
will for all purposes be deemed to have been fully given and received if
delivered in person or sent by overnight courier or registered or certified
mail, postage prepaid, return receipt requested, or by electronic mail, or by
fax transmission (with an appropriate transmission receipt) to the respective
Parties at the following addresses:

 

If to Coronado:    24 New England Executive Park    Burlington, MA 01803   
Attn: President    Fax: +1-781-652-4545 If to Ovamed:    Kiebitzhörn 31, 22885
   Barsbüttel, Germany    Att: Managing Director    Fax: +49 40 675 095 58

11. ARTICLE 11 - TERM AND TERMINATION

 

11.1.

This Agreement shall come into effect on the Effective Date and, unless
terminated earlier in accordance with this Article 11, shall continue in each
country in the Territory until the last-to-expire Patent in such country
(including any regulatory extensions of patent term) containing an Issued Patent
Claim covering Licensed Product, has expired or been revoked without a right of
further appeal (the “Term”). Upon expiration of this Agreement on a country by
country basis, all rights and licenses granted to Ovamed hereunder shall be
deemed fully paid up and shall survive such expiration and Ovamed shall be free
to use the Know-How,

 

15/20



--------------------------------------------------------------------------------

  Project Results, Licensed Products and Licensed IP in the Ovamed Territory
without restriction or compensation to Coronado.

 

11.2. Either Party shall be entitled to terminate this Agreement or suspend its
obligations, and without any compensation becoming due, in the event of the
following:

 

  11.2.1. if either Party (the “Non-Breaching Party”) believes that the other
Party (the “Breaching Party”) is in material breach of this Agreement, the
Non-Breaching Party may deliver notice of such breach to the Breaching Party. If
the Breaching Party fails to cure such breach within the sixty (60) day period
after the Breaching Party’s receipt of such notice, the Non-Breaching Party may
terminate this Agreement upon written notice to the Breaching Party; provided
however, that if such breach relates solely to a particular country or
jurisdiction in the Ovamed Territory, then the non-breaching Party shall have
the right to terminate this Agreement solely with respect to such country or
jurisdiction.

 

  11.2.2. upon the filing or institution of bankruptcy, reorganization,
liquidation or receivership proceedings, or upon an assignment of a substantial
portion of the assets for the benefit of creditors by the other Party; provided,
however, in the case of any involuntary bankruptcy, reorganization, liquidation,
receivership or assignment proceeding such right to terminate shall only become
effective if the Party consents to the involuntary proceeding or such proceeding
is not dismissed within ninety (90) days after the filing thereof.

 

16/20



--------------------------------------------------------------------------------

11.3. Notwithstanding anything contained herein to the contrary, Coronado shall
have the right to terminate this Agreement at any time (a) by giving sixty
(60) days written notice to Ovamed in the event of any event, condition or
regulatory action that affects the safety or efficacy or marketability of
Licensed Product or in the event Coronado is unable to obtain sufficient
quantities of GMP material to conduct clinical trials, or (b) in its entirety or
on a country-by-country basis for any reason by giving one hundred eighty
(180) days prior written notice to Ovamed; provided that in each case (a) or
(b) Coronado simultaneously also terminates the License Agreement (in the case
of (b) either in its entirety or on a country-by-country basis) by giving notice
to FU Berlin as provided for in the License Agreement. In the event of any such
termination, the rights and obligations hereunder, including any payment
obligations not due and owing as of the termination date, shall terminate with
respect to the Agreement in its entirety or with respect to the particular
country or jurisdiction in the Territory, as applicable.

 

11.4. In case of early effective termination of this Agreement, other than a
termination pursuant to Article 11.3(a), the Parties will negotiate in good
faith an agreement between them relating to the use of the Project Results and
any Licensed IP.

 

11.5. In addition to any obligations and rights of a Party that expressly or by
nature shall survive any termination or expiration of this Agreement, the
following provisions of this Agreement shall survive any termination or
expiration of this Agreement: Article 1, Article 2, and Articles 8 -12.

12. ARTICLE 12 - DISPUTE RESOLUTION AND GOVERNING LAW

 

12.1. The Parties will use commercially reasonable efforts to settle all matters
in dispute amicably. The Parties agree to attempt initially to solve all claims,
disputes, or controversies arising under, out of, or in connection with this
Agreement (a “Dispute”) by conducting good faith negotiations. Any Disputes
which cannot be resolved by good faith negotiation within twenty (20) Business
Days, shall be referred, by written notice from either Party to the other, to
the Chief Executive Officer of Coronado and a Managing Director of Ovamed. Such
individuals shall negotiate in good faith to achieve a resolution of the Dispute
referred to them within twenty (20) Business Days after such notice is received
by the Party to whom the notice was sent. If such individuals are unable to
settle the Dispute between themselves within twenty (20) Business Days, they
shall so report to the parties in writing. All negotiations pursuant to this
clause are confidential and shall be treated as compromise and settlement
negotiations for purposes of applicable rules of evidence.

 

12.2. Any Dispute which has not been resolved by negotiation as provided in
Article 12.1 within twenty (20) Business Days, shall be finally resolved under
the Rules of Arbitration of the International Chamber of Commerce by one or more
arbitrators appointed in accordance with the said Rules. The arbitration will
take place in Berlin and will be conducted in the English language. The award of
the arbitrator(s) will be final and binding on both Parties. The Parties bind
themselves to carry out the awards of the arbitrator(s).

 

12.3.

Notwithstanding, without resorting to prior arbitration and in addition to any
other remedies provided by law, either Party will be entitled to seek

 

17/20



--------------------------------------------------------------------------------

  temporary and permanent injunctive relief against any threatened or actual
breach of this Agreement or the continuation of any such breach in any court of
competent jurisdiction.

 

12.4. This Agreement will as far as legally possible be construed and
interpreted pursuant to the laws of Germany without regard to principles of
conflicts of law.

 

18/20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the dates set
forth below:

SIGNED BY:

 

Ovamed GmbH

  

By: /s/ Alexander Beese                    

  

Name: Alexander Beese

  

Title: Managing Director

  

Date: February 22, 2013                    

  

Coronado Biosciences, Inc.

  

By: /s/ Harlan F. Weisman, M.D.        

  

Name: Harlan F. Weisman, M.D.

  

Title: Chairman and CEO

  

Date: February 22, 2013                    

  

 

19/20



--------------------------------------------------------------------------------

Appendix 1.1.17

Letter Agreement and Material Transfer Agreement

 

20/20



--------------------------------------------------------------------------------

LOGO [g513945g90h60.jpg]

 

Ovamed GmbH Ÿ Kiebitzhörn 31 Ÿ 22885 Barsbüttel Ÿ Germany

     

Absender:

  

Ovamed GmbH

  

Kiebitzhörn 31

Freie Universität Berlin

  

D-22885 Barsbüttel

Kaiserswerther Straße 16-18

  

14195 Berlin

  

Director:

  

Alexander Beese

  

T: +49 – (0)40-67 50 95-18

  

F: +49 – (0)40-67 50 95-58

  

beesea@ovamed.de

Cc: Coronado Biosciences Inc.

     

Barsbüttel, den 20.02.2013

Ladies and Gentlemen:

Reference is made to the Material Transfer Agreement (the “Agreement”), between
us effective as of May 1, 2012. The purpose of this letter agreement (this
“Letter Agreement”) is to clarify and confirm certain rights and obligations of
Supplier and Recipient (as defined in the Agreement) and amend certain terms of
the Agreement, in connection with a planned research project between Coronado
Biosciences, Inc. (“Coronado”) and Recipient (the “Research Project”) pursuant
to the Research Agreement appended hereto as Exhibit 1 (the “Research
Agreement”), and the Joint Ownership and Exclusive License Agreement appended
hereto as Exhibit 2 (the “JOELA”), each executed as of the date hereof by and
between Recipient and Coronado. Except as otherwise defined in this Letter
Agreement, all defined terms used herein shall have the meaning set forth in the
Agreement.

Accordingly, Supplier and Recipient agree as follows:

 

1. Subject to the condition precedent of (i) Recipient executing this Letter
Agreement and (ii) Supplier and Coronado having agreed to and executed a License
and Sub-License Agreement (the “LSLA”) pursuant to which Supplier is granted by
Coronado exclusive licenses and sublicenses in the Ovamed Territory (as defined
in the JOELA) on the terms and conditions set forth therein, Supplier:

 

  a) consents under Paragraph 2 of the Agreement to Recipient undertaking the
Research Project with Coronado and to the Research Agreement; and

 

  b) agrees that it does not hold or own, nor is it entitled to obtain, any
right title or interest in, and waives any right it may have had under the
Agreement to, any such right, title or interest in, any and all FU Berlin
Intellectual Property and/or Joint Intellectual Property (i) in the Coronado
Territory, and (ii) in the Ovamed Territory except (A) that Supplier retains a
10% interest in Recipient’s interest in Joint Patents in the Ovamed Territory,
and (B) for the licenses and sublicenses granted to Supplier thereto pursuant to
Article 3.1 of the LSLA in the Ovamed Territory, with each defined term used in
this clause b) (except Supplier, Recipient and LSLA) to have the meaning set
forth in the JOELA. Accordingly, Supplier and Recipient hereby agree that the
last sentence of Paragraph 4 of the Agreement is hereby amended and restated in
its entirety to read as follows: “If any Invention (as defined in the JOELA)
results

 

LOGO [g513945g89d69.jpg]

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

 

LOGO [g513945g90h60.jpg]

 

  from the use of the Material, and such Invention is claimed in a Joint Patent
(as defined in the JOELA) in the Ovamed Territory (as defined in the JOELA), the
Supplier shall have a 10% share of Recipient’s interest in such Joint Patent in
the Ovamed Territory.”

 

2. With respect to the JOELA, it is agreed among Supplier, Recipient and
Coronado that, subject to the provisions of this paragraph 2, in the event
(a) of any breach or default by Coronado under the JOELA, or (b) the provisions
of Article 11.2.2 of the JOELA are applicable, in either case giving Recipient
the right under the JOELA to terminate the JOELA, the following shall be
applicable:

 

  (i) in the event of a breach or default, Recipient shall provide Supplier with
written notice of such breach or default (and, as applicable, failure to cure
such breach or default and/or intent to terminate), in addition to any notice
thereof provided to Coronado, which notice shall disclose the nature and amount
of breach or default;

 

  (ii) If the breach or default is a curable obligation, Supplier shall have the
right, but not the obligation, to cure such breach within sixty (60) days after
receiving such written notice if the breach relates to a payment obligation or
within ninety (90) days after receiving such written notice if the breach
relates to any non-payment obligation; provided that if Supplier cures such
breach within the applicable periods, (A) any payments by Supplier to Recipient
to cure such breach shall discharge the related payment obligation Coronado may
have had to Recipient; (B) Supplier may, but shall not be obligated to, make
future payments required to be made by Coronado to Recipient under the JOELA
directly to Recipient; (C) Coronado shall reimburse Supplier for any such
payments made by Supplier to Recipient and any other costs associated with
curing such breach or default (or, at Supplier’s option, Supplier shall be
permitted to set off such payments and costs against amounts payable by Supplier
to Coronado under the LSLA); and (D) Recipient shall not have the right to
terminate the JOELA as a result of such breach or default; and

 

  (iii) If (A) the breach or default is a non-curable obligation, and Supplier
has not caused such breach or default (it being understood that Supplier will
not be deemed to have caused such breach or default if such breach or default
was caused initially by Coronado having breached its obligations to Supplier
under the LSLA), or (B) the provisions of Article 11.2.2 are applicable,
Supplier shall have the right, but not the obligation, to have the JOELA
survive, provided that from and after any such election by Supplier,
(1) Coronado’s rights, licenses and obligations in and under the JOELA shall be
deemed as assigned to and assumed by Supplier on the same terms and conditions
as set forth in the JOELA; (2) all references to Coronado in the JOELA shall be
construed as Supplier; and (3) Recipient shall not have the right to terminate
the JOELA as a result of such breach.

 

LOGO [g513945g89d69.jpg]

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

LOGO [g513945g90h60.jpg]

 

3. Paragraphs 9 and 11 of the Agreement shall apply to this Letter Agreement
accordingly and are hereby incorporated herein by way of reference.

If the foregoing accurately sets forth our agreement on this subject, please
sign and forward this letter to Coronado asking Coronado to sign as well and
return this Letter Agreement to us (with copy to you), whereupon this Letter
Agreement shall constitute a binding agreement upon Supplier, Recipient and, as
applicable, Coronado.

 

Very truly yours,

Ovamed GmbH

By: /s/ Alexander Beese                

Name: Alexander Beese

Title: Managing Director

 

Accepted and Agreed:

Freie Universität Berlin

By: /s/ Peter Lange                

Name: Peter Lange

Title: Director of Administration and Finance

Paragraph 2 is hereby accepted and agreed:

Coronado Biosciences Inc.

By: /s/ Noah D. Beerman        

Name: Noah D. Beerman

Title: Executive Vice President and Chief Operating Officer

 

 

LOGO [g513945g89d69.jpg]

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

LOGO [g513945g07c20.jpg]

Material Transfer Agreement

 

between Ovamed GmbH Kiebitzhoern 33 - 35 22885 Marsbüttel (hereinafter referred
to as “Supplier”) and Freie Universität Berlin represented by Peter Lange,
Director of Administration and Finance Kaiserswerther Straße 16-18 14195 Berlin
(hereinafter referred to as “Recipient”)

 

Material:    Trichuris suis ova (TSO) Recipient’s contact:   

Prof. Dr. Susanne Hartmann (Principal Scientist)

Department of Veterinary Medicine

Institute of Immunology

Supplier’s contact:   

Detlev Goj

Ovamed GmbH

Kiebitzhoern 33 - 35

22885 Barsbüttel

1. Background

Recipient desires to obtain the material and/or information described in
Appendix A (together, in the case of biological material, with all progeny,
variants, fragments and unmodified derivatives, and in the case of chemical
material, with all analogues, formulations, mixtures or compositions thereof,
the “Material”) from Supplier for use by Recipient solely for non-commercial
experiments and academic research described in Appendix A (approach1 - 3) under
the terms and conditions of this Agreement. Certain obligations of Recipient
herein described (e.g. use and transfer of Material) will apply to any
biological material that incorporates the Material or any recombinant version
thereof (e.g., Supplier’s gene into a vector or combination of Supplier’s gene
with other polynucleotides) (the “Modified Material”).

2. The Material and the Tests

Recipient acknowledges that Supplier owns the Material. Supplier will use
commercially reasonable efforts to provide Recipient with the Material described
in Appendix A. Supplier has agreed to provide the Material free of charge.
Recipient will use the Material and Modified Material solely for the Tests and
Fields. Furthermore, the use for any commercial

 

20120329 MTA Ovamed – FU Berlin

   Seite 1 von 5



--------------------------------------------------------------------------------

purpose, such as for production is prohibited under this Agreement. In
particular, no rights are provided to use the Material or any related patents
for profit-making or commercial provision of a service to a third party in
exchange for consideration. The Tests of approach 1 and 2 will be conducted
solely in laboratories of Freie Universität Berlin, approach 3 may also be
conducted by third parties. Recipient will not use the Material for testing in
or treatment of human subjects. Recipient acknowledges that the Material is
experimental and will comply with all laws and regulations applicable to its
handling and use. Recipient has the right to perform academic research and
research with third parties with the Material, limited to the duration and
purpose of the Research Project, but only upon Supplier’s prior written consent,
which may not be unreasonably withheld. This applies also to industrially
sponsored research, in particular if Recipient is already engaged in
negotiations on the Research Project with good prospects for success and the
parties will negotiate in good faith terms of such a license.

3. Confidentiality.

Recipient shall treat in confidence, for a period of three (3) years from the
date of its disclosure, any written information pertaining to the Material
provided to Recipient by Supplier or Supplier’s Scientist(s). Excluded from this
obligation shall be any information

(a) that was previously known to Recipient prior to receipt of information from
Supplier;

(b) that lawfully is, or becomes publicly available during said three (3) year
period through no fault of Recipient;

(c) which is disclosed to Recipient without confidentiality obligations by a
third party having the right to make such disclosure; or

(d) which is independently developed by Recipient without the use of or
reference to any information received from Supplier.

Recipient may disclose information if required by law or a binding order of a
court or other governmental agency, with reasonable efforts to limit the
disclosure to the minimum necessary.

4. Research Results.

Supplier acknowledges that the Recipient as a University must publish research
results and shall take this interest into account. Recipient shall inform
Supplier in confidence of Research results related to the Material, by personal
communication or by providing Supplier with copies of manuscripts describing the
results of such research before the manuscripts are submitted for publication.
If any invention results from the collaborative effort, the Recipient agrees to
notify the Supplier prior filing a patent. If any invention results from the use
of the Material, the Supplier’s share in the invention is 10%, if any joint
invention with third parties results from the use of the Material, the
Supplier’s share in the invention is 10% from the Recipient’s share accordingly.

5. Acknowledgement.

Recipient will acknowledge Supplier and the named Supplier’s contact as the
source of the Material in any publication of Research results.

 

20120329 MTA Ovamed – FU Berlin    Seite 2 von 5



--------------------------------------------------------------------------------

6. No Warranty.

Recipient acknowledges that any material delivered to it under this agreement is
experimental in nature. Supplier makes no representations or extends any
warranties of any kind, either expressed or implied, with respect to the
material. There are no express or implied warranties of merchantability or
fitness for a particular purpose, nor does Supplier represent that the use of
the material will not infringe any patent, copyright, trade secret, trademark or
other rights of third parties.

7. Indemnification.

Supplier shall not be liable to Recipient for any loss, claim, or demand made by
Recipient, or made against Recipient by any other party, due to, or arising
from, the use of the Material by the Recipient. To the extent permitted by law,
Recipient shall indemnify, defend and hold harmless Supplier, its trustees,
assignees agents and employees or many claim asserted against them except when
arising from the negligence or willful, is conduction the use of the Material by
Recipient or its agents or employees.

8. No obligations.

Except as provided in this agreement, no rights or licenses to trademarks,
inventions, copyrights or patents are implied or granted under this Agreement.

9. Final Agreement.

This Agreement and Appendix A attached hereto and hereby incorporated herein,
contains the final, complete and exclusive agreement of the parties relative to
the subject matter hereof and supersedes all prior and contemporaneous
understandings and agreements relating to its subject matter. This Agreement may
not be changed, modified, amended or supplemented except by a written instrument
signed by both parties.

10. Start and Termination.

This Agreement enters into force as from 1.5.2012. Either party may terminate
this Agreement upon ninety (90) days’ prior written notice to the other party.
Upon termination, Recipient will return to Supplier its ConfidentiaI
Information, and any unused samples of the Material, and all of Recipient’s
rights to use the Material ill end, except there are still Research Projects
with contractual commitments for the Recipient. In this case the parties will
seek an appropriate solution in good faith until termination of the Research
Project. Following termination, neither party will have any further obligations
under this Agreement, except that Sections 2, 3, 5 and 6 will survive.

11. Miscellaneous.

This Agreement shall be governed by the laws of Germany, excluding its conflicts
of laws principles. Place of jurisdiction is Berlin, Germany.

 

20120329 MTA Ovamed – FU Berlin

   Seite 3 von 5



--------------------------------------------------------------------------------

12. Signatures

SIGNED BY:

 

Date:

   Date:

Ovamed GmbH

   Freie Universität Berlin

/s/ Detleve Goj                    

   /s/ Peter Lange                    

By: Detlev Goj

   By: Peter Lange    Director of Administration and Finance    Acknowledged and
read:    Date: 14.Mai.2012                Project Director for Researcher    /s/
S. Hartmann                        By: Prof. Dr. Susanne Hartmann    Principal
Scientist /    Head of the Institute of Immunology

 

20120329 MTA Ovamed – FU Berlin

   Seite 4 von 5



--------------------------------------------------------------------------------

Appendix A

Material:

Trichuris suis eggs (TSO). TSO are harvested from in vitro cultivated adults T.
suis worms harvested from pig gut, or via other methods deemed suitable by the
Supplier.

Test/Fields:

Description and Purpose of the tests and the fields, the institution wants to
make.

[*]

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

20120329 MTA Ovamed – FU Berlin

   Seite 5 von 5